DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-3 and 5-21 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 2/16/2021 have been fully considered.

Page 7, under sections (2) - (3), drawing objections have been withdrawn in response to the newly submitted drawings received on 02/16/2021.

Page 8, under section (7), the 35 USC § 102 rejections have been withdrawn in view of the amendment. 

 	Page 9, with regards to the arguments directed to claim 1, applicant argues Naegley fails to teach the claim limitation “wherein the player unit is attached to an equipment configured to be worn by a player” as recited in claim 1 because the receiving device shown in Fig. 2 of Naegley is configured to be 
	In response, Naegley’s at paragraph [0021] teaches 
“The receiving device can be worn on the player's wrist much like a watch.  For example, the receiver can be attached to a velcro band which then is worn on the wrist.”.
	In other words, the receiving device / player unit is attached to the Velcro band (analogous to “an equipment”) to be worn by the player. Naegley’s provided some examples of how the receiving device can be attached to the player but these examples do not restrict the placement of the receiving device can only be directly attached to the player’s body. In fact, the receiving device attached to the Velcro band can be attached to any materials, such as fabric materials of a chest protector, that bonds with the Velcro material. By rearranging the placement location of the receiving device from the player’s wrist to the player’s chest or to a piece of equipment worn by the player involves only routine skill in the art and is not a patentable subject matter. 

	Page 9, with regards to the arguments directed to claim 5, a newly cited reference by Tomczak teaches a sports protective garment with a chest protector used by a baseball catcher.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegely sports 
Since the player’s receiving device has a Velcro band, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the player’s receiving device to any piece of sports equipment, such as to Velcro the receiving device to the catcher’s chest protector.
Applicant argues the references teach away from attaching a wireless receiver to the chest protector because of the thickness of the chest protector would prohibited signal reception.
In response, it is well known that wireless signals can easily penetrate clothing materials, such as a cellphone inside the pocket of a jacket, and none of the references disclose a receiving device can’t be attached to the chest protector or the chest protector prevent signal reception. Therefore, none of the references teaches away the placement of wireless device. It appears that by attaching the receiving device to the player’s chest protector, either internally or externally, would work equally well as attaching the receiving device to the player’s wrist.

 	Page 9, with regards to the arguments directed to claim 7, Naegely’s LED devices can be viewed by anyone that is not visual impaired regardless whether 

	Page 10, with regards to the arguments directed to claim 12, Naegely’s multi-color LED display is analogous to the claim limitation “multi-color LED” because Naegely’s LED display is configured to display multiple colors.  

 	Page 10, with regards to the arguments directed to claim 17, Naegely’s discloses at paragraph [0019], “The Vibrator 8 turns on alerting the player of a code and the LED Display 8 shows that code”. In other words, the vibrator generates an alert that corresponds to the code being displayed. The player does not need to look at the LED display to know the code because the player can sense the code outputted by the vibrator. Also, by using the broadest reasonable interpretation, the claim limitation “a vibrator unit configured to vibrate such that the catcher is able to determine the desired call” can be interpreted as a vibrator generates an tactile notification to alert the player to look at the LED display to determine the desired call because the limitation does not expressly or inherently recites the player determines the desired call from the vibration outputted by the vibration unit.

 Pages 10-11, with regards to the arguments directed to claim 19, Genova has a provisional filing date or effective filing date of Aug 8, 2017 which is before the applicant’s effective filing date of Dec, 13, 2018. 
Assuming the coach 104 is the coach for the team currently on offense, the coach 104 may select a play for the offense, represented by the Os, to perform or execute.  The coach 104 may select the play using a computing device, such as a tablet, laptop, or smart phone.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegely’s transmitter with a hand held transmitter to be easily carried by the coach.

	Page 11, with regards to the arguments directed to claim 20, Naegely teaches the player’s receiving device is configured to output vibration and visual alerts. Based on the modification of placing the receiving device on the catcher’s garment, the vibration alert can be sensed by the catcher and the visual alert can be view by the pitcher located in close proximity to the catcher during game play. 
	
	The argued claims remain rejected based on the reasons provided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naegely (Pub. No.: US 2003/0006903 A1).

Regarding claim 1, Naegely teaches a sports signaling system (abstract, sport signaling system) comprising: 
a manager unit (Fig. 1, transmitter) including 
 	an input device,
 	a processor, and 
 	a wireless transmitter operatively configured, 
 	the input device enabling a desired call to be selected from a plurality of possible calls, and the processor of the manager unit causing the wireless transmitter to transmit a signal indicative of the desired call (para [0017], “In an embodiment of the present invention, as shown ”); and
a player unit (Fig. 2, receiver) including 
 	a wireless receiver, 
 	a processor, and 
 	an output device operatively configured, 
 	the wireless receiver receiving the transmitted signal from the manager unit, the processor of the player unit causing the output device to output at least one output signal indicative of the desired call (para [0019], “The Data Stream Decoder 7 then produces signals, which are used to activate the LED Display 8 and Vibrator 8.  The Vibrator 8 turns on alerting the player of a code and the LED Display 8 shows that code.  The LED Display 8 is made from 3 discrete LEDs (red, green and yellow).  The 3 different LED colors enable the system to represent 8 codes.”. The coach controls the transmitter to transmit an instruction code and the receiver displays the code in a color coded ;
wherein the player unit is attached to an equipment configured to be worn by a player (para [0021], “The receiving device can be worn on the player's wrist much like a watch.  For example, the receiver can be attached to a velcro band which then is worn on the wrist.”. The receiver is attached to the Velcro band which is worn by the player).

Regarding claim 2, Naegely teaches the system of claim 1, wherein the at least one output signal includes a visual signal indicative of the desired call (Fig. 2, LED display 8, para [0019], “The Vibrator 8 turns on alerting the player of a code and the LED Display 8 shows that code.”).  

Regarding claim 3, Naegely teaches the system of claim 1 wherein the at least one output signal includes a vibratory signal indicative of the desired call (Fig. 2, vibrator 8, para [0019], “The Vibrator 8 turns on alerting the player of a code and the LED Display 8 shows that code.”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naegely (Pub. No.: US 2003/0006903 A1) in view of Tomczak (Pub. No.: US 4,525,875).

Regarding claim 5, Naegely teaches the system of claim 1, wherein the wherein the player is a catcher, and wherein the equipment is a chest protector for the catcher.  
However, in the same field of sport, Tomczak teaches a sports protective garment with a chest protector for baseball catcher. See Fig. 1 and Abstract “An improved chest protector including additional protection to the sternum area of an athlete's chest.  The additional protection is provided by relatively rigid plates bonded to the conventional shock-absorbing chest protector material on the side opposite the wearer's body and directly over the sternum area.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegely sports signaling device to be used in a baseball game where the player’s receiving device is attached to the catcher’s chest protector by Velcro or other attachment means to provide instructions to the players.
Since the player’s receiving device has a Velcro band, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the player’s receiving device to any piece of sports equipment, such as to Velcro the receiving device to the catcher’s chest 

Regarding claim 6, Naegely teaches the system of claim 1, wherein the player’s receiving device has a Velcro band that can be attached to different parts of the body or equipment (para [0021]) and wherein the sport signaling system can be used in different sports, such as basketball, soccer or baseball games (para [0003]) but fails to expressly teach a chest protector for a catcher, wherein the player unit is disposed on the chest protector.  
However, in the same field of sport, Tomczak teaches a sports protective garment with a chest protector for a catcher. See Fig. 1 and Abstract.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegely sports signaling device to be used in a baseball game where the player’s receiving device is attached to the catcher’s chest protector by Velcro or other attachment means to provide instructions to the players.
Since the player’s receiving device has a Velcro band, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to attach the player’s receiving device to any piece of sports equipment, such as to Velcro the receiving device to the catcher’s chest protector.

Regarding claim 7, Naegely in the combination teaches the system of claim 6 wherein the player unit is integrally disposed on the chest protector such that the at least on output signal output by the output device is visible to at least a pitcher located at a pitcher's mound (Fig. 2, LED display 8. The LED display can be viewed by anyone looking at the direction of the display within a reasonable distance).  

Regarding claim 8, Naegely in the combination teaches the system of claim 7 wherein the output device includes an optical unit configured to display the at least one output signal visible at least to the pitcher located at the pitcher's mound (Fig. 2, LED display 8. The LED display can be viewed by anyone looking at the direction of the display within a reasonable distance).  

Regarding claim 9, Naegely in the combination teaches the system of claim 8 wherein the optical unit is configured to illuminate in a plurality of colors each corresponding to one of the plurality of possible calls (para [0019], “The Data Stream Decoder 7 then produces signals, which are used to activate the LED Display 8 and Vibrator 8.  The Vibrator 8 turns on alerting the player of a code and the LED Display 8 shows that code.  The LED Display 8 is made from 3 discrete LEDs (red, green and yellow).  The 3 different LED colors enable the system to represent 8 codes.”).

Regarding claim 10, Naegely in the combination teaches the system of claim 9 wherein the processor of the player unit is configured to cause the optical unit to illuminate in a plurality of predefined patterns of colors each corresponding to one of the plurality of possible calls (Fig. 2, para [0019], [0022], instructions are color coded).  

Regarding claim 11, Naegely in the combination teaches the system of claim 10 wherein the optical unit includes a plurality of differently colored LEDs (Fig. 2, para [0019], the receiver has red, green and yellow LEDs).  

Regarding claim 12, Naegely in the combination teaches the system of claim 10 wherein the optical unit includes a multi-color LED (Fig. 2, para [0019], “The LED Display 8 is made from 3 discrete LEDs (red, green and yellow).”).  

Regarding claim 13, Naegely in the combination teaches the system of claim 10 wherein the processor of the manager unit is configured to cause the wireless transmitter to transmit a plurality of signals to the player unit indicative of the desired call (Fig. 1, para [0017], “In the present invention, there can be a number of keys depending on the number of different instructions or actions a coach wants to transmit to the hearing impaired player.  In a preferred embodiment, the ”).  

Regarding claim 14, Naegely in the combination teaches the system of claim 13 wherein the input device of the manager unit includes a plurality of buttons configured such that when respectively actuated, the processor of the manager unit causes the wireless transmitter to transmit a given signal indicative of the actuated button (Fig. 1, Para [0017]-[0018], “Once the codes are set by the coach, the coach then presses the send key.  Pressing the send key allows the Data Stream Encoder 4 to load the stored codes, encode them and transmit them to the receiver via the Transmitter 5.”).  

Regarding claim 15, Naegely in the combination teaches the system of claim 14 wherein the plurality of buttons includes buttons corresponding to a plurality of colors (Fig. 1, para [0017], “In the present invention, there can be a number of keys depending on the number of different instructions or actions a coach wants to transmit to the hearing impaired player.  In a preferred embodiment, the keys can be color-coded, each key containing a different color corresponding to an instruction.  Additionally, the keys can ”. The transmitter has color coded buttons).  

Regarding claim 16, Naegely in the combination teaches the system of claim 15 wherein the plurality of buttons further include buttons corresponding to a plurality of patterns of colors (Para [0017], and para [0019], the receiver displays a color that corresponds to the color of the transmitter button. The system is color coded).  

Regarding claim 17, Naegely in the combination teaches the system of claim 8 wherein the output device further includes a vibration unit configured to vibrate such that the catcher is able to determine the desired call (para [0022], “First, a vibrating signal is activated which alerts the player that an instruction is forthcoming from the coach.  Then, the player looks at the LED display on the transmitter which displays a code.”).  

Regarding claim 18, Naegely in the combination teaches the system of claim 17 wherein the input device of the manager unit includes a plurality of buttons configured such that when respectively actuated, the processor of the manager unit causes the wireless transmitter to transmit a respective signal indicative of the respectively actuated button to cause the vibration unit to vibrate (para [0019], “In order to conserve battery power the Vibrator 8 will only be on when the send button on the Transmitter is actively being pressed.”).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Naegely (Pub. No.: US 2003/0006903 A1) in view of Genova (Pub. No.: US 2019/0091545 A1).

Regarding claim 19, Naegely teaches the system of claim 1, it appears that Naegely’s transmitter is a hand held device but fails to expressly teach wherein the manager unit is a hand-held device.  
However, in the same field of sport signal device, Genova teaches a coach device is a hand held portable device, such as a tablet or smart phone. See para [0014], “Assuming the coach 104 is the coach for the team currently on offense, the coach 104 may select a play for the offense, represented by the Os, to perform or execute.  The coach 104 may select the play using a computing device, such as a tablet, laptop, or smart phone.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegely’s transmitter with a hand held transmitter to be easily carried by the coach.

20 is rejected under 35 U.S.C. 103 as being unpatentable over Naegely (Pub. No.: US 2003/0006903 A1).

Regarding claim 20, Naegely teaches a method of providing signals in a game from an off-field location to the player at an on-field location (para [0003], “For example, in a basketball game, a coach may want a player to foul another player.” and para [0018], “Once the codes are set by the coach, the coach then presses the send key.  Pressing the send key allows the Data Stream Encoder 4 to load the stored codes, encode them and transmit them to the receiver via the Transmitter 5.”. The coach is located off the play field and the player is playing in the field. The coach uses the transmitter to send instructions to the player’s receiving device), the method comprising the steps of 
utilizing the system of claim 1 (See claim 1 above), 
wherein the at least one output signal include a visual signal and a vibratory signal (Fig. 2, LED and vibrator 8, para [0019], “The Vibrator 8 turns on alerting the player of a code and the LED Display 8 shows that code.”); and 
wherein the manager unit is located at the off-field location (para [0003], “For example, in a basketball game, a coach may want a player to foul another player.”. para [0017], “In an embodiment of the present invention, as shown in FIG. 1, the coach selects the ”. The coach is off the play field) and the player unit is disposed on the equipment worn by the catcher (para [0021], “The receiving device can be worn on the player's wrist much like a watch.  For example, the receiver can be attached to a velcro band which then is worn on the wrist.”).
Naegel fails to expressly teach the sporting signaling system is used in baseball game or softball game, wherein the player is a catcher, and a pitcher seeing the visual signal from the output device and the catcher sensing the vibratory signal from the output device.
However, Naegel suggested that the sport signaling device can be used in any sports similar to basketball and soccer and the receiver device is attached to the player. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegel’s signal signaling device to be used in any similar sport, such as in baseball or softball games, and to attach the receiving device to any baseball player as desired by the coach, such as the catcher in the baseball game. Since the receiving device is attached to the body of the catcher, then vibration outputted by the receiving device can be felt by the catcher and the visual outputted by the receiving device can be seen from anyone within a reasonable distance from the catcher, such as a pitcher standing in close proximity to the catcher. It appears that the difference between the claimed invention and . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Naegely (Pub. No.: US 2003/0006903 A1) in view of Tomczak (Pub. No.: US 4,525,875) and Thompson (Pub. No.: US 2018/0345117 A1).

Regarding claim 21, Naegely recite some claim limitations similar to claim 4. Therefore, similar limitations are rejected from the same reasons.
	Naegely fails to teach wherein the chest protector is of a tapering configuration; and wherein the output device comprises a piezoelectric device to vibrate.
However, in the same field of sport, Tomczak teaches a sports protective garment with a taper configuration used to protect the catcher of the baseball game. See Fig. 1 and Col. 3 lines 1-8 “The chest protector 1 is generally shaped to protect the front side of the wearer's torso from the neck to the crotch.  The chest protector is formed with a pair of upwardly extending lobes 3, 5, which may be of unequal size, for protecting the wearer's shoulders.  Extending between the lobes 3, 5 is a throat pad 7.  The lower end of the chest ”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegely sports signaling device to be used in a baseball game where the player’s receiving device is attached to the catcher’s chest protector by Velcro or other attachment means to provide instructions to the players.
Also, in the same field of vibrator, Thompson teaches a piezoelectric vibrator. See para [0057], “When feedback device 25 is vibratory, such vibration is produced by one or more well-known vibration sensors known in the art like a piezoelectric vibration sensor, vibration motor, vibrating mini motor disc, and the like.”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Naegely vibrator with a piezoelectric vibrator that is smaller and lighter to be used in a sport event. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Daniel (Pat. No.: US 8,964,980 B2) teaches a sport communication system between the coach and the players.

Andon (Pub. No.: US 2018/0345117 A1) teaches a sports equipment comprising haptic feedbacks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHEN Y WU/Primary Examiner, Art Unit 2685